DETAILED ACTION
Election/Restrictions
Applicants election without traverse of the invention of Species III, Claims 12, 13 and 15 through 20, in the reply filed on June 14, 2022 is acknowledged.
Claims 1 through 7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 14, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 through 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 15, a great deal of confusion is raised as to number of groups of “one of the plurality of electrical circuits”.  For example, is “one of the plurality of electrical circuits” (line 7) referring to the same “one of the plurality of electrical circuits” (line 5) previously recited?  What about “a respective one of the electrical circuits” (lines 9-10)?  Is that too referring to “one of the plurality of electrical circuits” (line 5) previously recited?  Also, it is unclear if “a plurality of first features” (line 15) is referring to “a plurality of first features” (line 4) previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication JP 2012-209580 (referred to hereinafter as JP’580)1.
JP’580 discloses a method of manufacturing an electrical circuit comprising the steps of:
machining a first bulk dielectric material (e.g. 23, in Fig. 2f) by laser processing to form holes (e.g. 24, in Fig. 4a, ¶ [0030]);
forming a conductive element (e.g. 25); and
placing the conductive element on a first side the first bulk dielectric material (e.g. Fig. 3B).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 through 11 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2003/0020569 to Nakakubo et al (hereinafter “Nakakubo”).
Claims 8, 9 and 15:  Nakakubo discloses a method of manufacturing a plurality of electrical circuits comprising:
forming an assembly of a plurality of conjoined electrical circuits (e.g. Figs. 37A-37C) by:
forming a plurality of first features (e.g. 404) in a first bulk dielectric material (e.g. bottom 401, Fig. 37A), wherein each of the first features is associated with one of the plurality of electrical circuits (e.g. 42, 465);
forming a plurality of second features (e.g. 404) in a second bulk dielectric material (e.g. top 401, Fig. 37A), wherein each of the second features is associated with the one of the plurality of electrical circuits;
placing a plurality of conductive elements (e.g. bottom 405, Fig. 37A) on a first [top] side of the first bulk dielectric material (e.g. bottom 401), wherein each of the conductive elements (e.g. left and right bottom 405) is associated with a respective one (e.g. middle bottom 405) of the electrical circuits; and
placing the second bulk dielectric material on the first side of the first bulk dielectric material and over the plurality of conductive elements (e.g. Fig. 37B); and
machining [cutting] the assembly to separate each of the plurality of electrical circuits from one another (e.g. Fig. 37B to 37C); 
wherein the step of forming the plurality of first features in the first bulk dielectric material comprises forming a plurality of recesses (e.g. openings 404) in the first bulk dielectric material; and
wherein the step of placing the plurality of conductive elements on the first side of the first dielectric bulk material comprises placing a respective conductive element of the plurality of conductive elements within a respective one of the plurality of recesses.
Claim 10:  Nakakubo discloses the method of claim 9, wherein the first and second bulk dielectric materials comprise first and second sheets of bulk dielectric material (e.g. Figs. 37A, 37B).
Claim 11:  Nakakubo discloses the method of claim 9, further comprising the step of laminating the first bulk dielectric material and the second bulk dielectric material together (e.g. ¶ [0139]).
Nakakubo discloses several different embodiments of manufacturing an electrical circuit.  In the embodiment of Figures 37A to 37C, Nakakubo does not state that the first features and the second features are each formed by “machining”.  However, Nakakubo discloses that some of the manufacturing details can be done in other embodiments, where one such embodiment is in Figures 4 to 6 (e.g. ¶¶ [0137], [0140]).  In the embodiment of Figures 4 to 6, Nakakubo discloses that the machining used to form the first and second features (e.g. 4, Fig. 5) is done by punching with a punch tool (e.g. ¶ [0118]), as the each of the first and second features are recesses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one embodiment (Figs. 37A to 37C) of Nakakubo by forming the first and second features with machining, as taught by Nakakubo’s other embodiment (Figs. 4 to 6), to form equivalent recesses for each of the conductive elements to be placed within these recesses and to ultimately form art-recognized equivalent electrical circuits.
Claims 12, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakakubo in view of U.S. Patent 6,421,021 to Rupp et al (hereinafter “Rupp”).
Nakakubo discloses the claimed manufacturing method as relied upon above in Claims 8 and 15.  
Claim 13:  Nakakubo discloses the method of claim 12, further comprising:
machining a second bulk dielectric material [via a punch tool]; and
placing the second bulk dielectric material (top 401, Fig. 37A) on the first side of the first bulk dielectric material and over the conductive element,
wherein the step of machining the second bulk dielectric material comprises machining a second recess into a side of the second bulk dielectric layer, and wherein the step of placing the second bulk dielectric material on the first side of the first bulk dielectric material comprises placing the conductive element (top 405) into the second recess (top 404).
The electrical circuit of Nakakubo is a frequency application (e.g. ¶ [0002]).  Nakakubo does not teach that the machining of the first recess into the first side of the first bulk dielectric layer is to a depth less than a thickness of the first bulk dielectric material [as required in each of Claims 12 and 16].
Rupp discloses that in the manufacture of electrical circuits, features or recesses (e.g. 90, in fig. 6) formed in bulk dielectric materials (e.g. 94) can be done so by forming the recesses to a depth less than a thickness of the bulk dielectric material (e.g. col. 3, lines 45+).  This provides an alternative circuit arrangement for the recesses to support these conductive elements (e.g. 94E) within the recesses and to provide interconnections for frequency (RF) applications (e.g. col. 1, lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recesses of Nakakubo by forming them each in the first and second bulk dielectric materials to a depth less than a thickness of the each of the first and second bulk dielectric materials, as taught by Rupp, to provide an equivalent arrangement that supports each of the conductive elements within each of the respective recesses, and to provide interconnections for the frequency applications.
Claim 20:  Rupp further discloses the method of claim 15, wherein each of the plurality of conductive elements (e.g. within 90) comprise an antenna feed element, and
wherein each of the plurality of electrical circuits comprise a radiating element of an RF antenna (e.g. col. 1, lines 39+, col. 3, lines 44+).  
This is considered to be an alternative frequency application using bulk dielectric materials and conductive elements within recesses of the bulk dielectric materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive elements of Nakakubo by utilizing each as an antenna feed element that can comprise a radiating element, as taught by Rupp, to provide additional frequency applications of the electrical circuits by allowing them to be used as an RF antenna.
Claims 14 and 17 through 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakakubo in view of U.S. Patent 6,388,211 to Nomura et al (hereinafter “Nomura”).
Nakakubo discloses the claimed manufacturing method as relied upon above in Claims 8 and 15.  
Claim 17:  Nakakubo discloses the method of claim 15 wherein the step of forming an assembly of the plurality of conjoined electrical circuits further comprises the steps of:
	forming a plurality of third features in a first metal material (e.g. 42, 465, in Fig. 37A), wherein each third feature is associated with one of the plurality of electrical circuits; and
placing the first metal material on the second bulk dielectric material (Fig. 37A).
Claims 18 and 19:  Nakakubo discloses the method of claim 17, wherein the step of forming an assembly of the plurality of conjoined electrical circuits further comprises the steps of:
machining a plurality of fourth features (e.g. 464a, Fig. 37A) in a third bulk dielectric material (e.g. 461), wherein each fourth feature is associated with one of the plurality of electrical circuits (e.g. 42); and
placing the third bulk dielectric material on the first metal material (e.g. Fig. 37B);
wherein each of the third features includes an aperture (e.g. 464a).
Nakakubo does not teach that the conductive element is formed by machining [as required by Claim 14] and that the third features are formed by machining [as required by Claim 17].
Nomura teaches that conductive elements, or features in a metal material that form a circuit, can be machined (i.e. press cutting) to achieve a particular shape of the conductive element (e.g. 305, in Fig. 21), or form features of the electrical circuit to achieve its’ final shape (e.g. col. 8, lines 23-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the conductive elements of Nakakubo by machining (i.e. press cutting), as taught by Nomura, to achieve a particular shape of each of the conductive elements, and form many of the features in a metal material to achieve a desired shape of the conductive elements as part of the electrical circuits.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication, JP 2014-165529, discloses an electrical circuit with layers of bulk dielectric material (e.g. 26, 21) and at least on conductive element (11, Fig. 1).
b)	Non-Patent Literature Publication, IEEE, to Medgyesi-Mitschang et al, entitled “Scattering from Composite Laminate Strips”, discloses an electrical circuit with two layers of bulk dielectric materials (e.g. Resin “matrix”, Fig. 1) and at least one conductive element (strip).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 The interpretation of JP’580 has been taken from a Machine Language Translation in English, a copy of which is attached herein.